      Case 1:18-cv-08535-CM Document 28-2 Filed 11/07/18 Page 1 of 23




  SUPREME COURT OF THE STATE OF NEW YORK
  COUNTY OF NEW YORK

   JEFFREY FARKAS, M.D.,LLC, d/b/a
   INTERVENTIONAL NEURO ASSOCIATES,                         Index No. 1A,(:)291201

                                   Plaintiff,

                       -against-                            COMPLAINT

  GROUP HEALTH INCORPORATED and
  MULTIPLAN INC.,
                                                           JURY TRIAL DEMANDED
                                   Defendants.


        Plaintiff Jeffrey Farkas, M.D., LLC, d/b/a Interventional Neuro Associates ("Plaintiff'),

 by and through its attorneys, Schwartz Sladkus Reich Greenberg Atlas LLP, by way of

 Complaint against Group Health Incorporated ("Defendant Gill"), and MultiPlan Inc.

("Defendant MultiPlan"){collectively,"Defendants"), alleges as follows:

                                                PARTIES

        1.      Plaintiff is a New Jersey limited liability company registered to do business in the

State of New York with a principal place of business at 43 Westminster Avenue, Bergenfield,

New Jersey, 07261.

        2.     Upon information and belief, Defendant GHI is a New York corporation with its

principal place of business at 441 Ninth Avenue, New York, New York, 10001.

       3.      Upon information and belief, Defendant MultiPlan is a New York corporation

with its principal place of business at 115 Fifth Avenue, New York, New York, 10003.

                                   FACTUAL BACKGROUND

       4,      Plaintiff is a medical provider comprised of a team of neurologists who specialize

in acute treatment following strokes, brain aneurysms, carotid disease, and vascular problems of

the brain, spine, and neck,


                                                  2
     Case 1:18-cv-08535-CM Document 28-2 Filed 11/07/18 Page 2 of 23




          5.      Plaintiff's doctors perform major brain surgery in emergency, and often

  lifesaving, situations.

         6.       Upon information and belief, Defendant GHI is primarily engaged in the business

 of providing and/or administering health care plans or policies.

         7.      On May 23, 2017, Plaintiff's physicians performed emergency brain surgery on

 Defendant GHI's member, Noe. S. ("Patient"), in the NYU Langone Medical Center in Brooklyn,

 New York, after Patient suffered a parietal lobar intracranial hemorrhage, also known as a stroke.

(See, OP Report, attached hereto as Exhibit A.)

         8.      Subsequently, Plaintiff submitted a Health Care Financing Administration

("HCFA")medical bill to Defendant GM demanding payment for the performed treatment in the

 total amount of $137,386.77.(See, HCFA, attached hereto as Exhibit B.)

        9.       As an out-of-network provider, Plaintiff does not have a network contract with

 Defendant GHI that would determine or limit payment for Plaintiff's treatment of Defendant

 GHI's members.

        10.     On or around August 23, 2017, Plaintiff received a single-case agreement

(hereinafter referred to as the "Agreement") from Defendant MultiPlan to accept $107,000.00

from Defendant Gill, as payment in full for Plaintiff's medical services. (See, Agreement,

attached hereto as Exhibit C.)

        1 I.    The Agreement specifically indicates that payment would be released "within 4

business clays from date of receipt of faxed/digital signature." Id.

        12.     The Agreement further indicates that by accepting $107,000.00 as payment in full

for Plaintiff's services, Plaintiff agrees "not to balance bill the Patient for the difference between

the Amount of the Claim/Bill and the Agreed Amount." Id.




                                                  3
     Case 1:18-cv-08535-CM Document 28-2 Filed 11/07/18 Page 3 of 23




         13.     On August 23, 2017, Plaintiff accepted Defendant MultiPlan's proposed

 Agreement by signing and submitting it to Defendant MultiPlan, as per the instructions set forth

 in the Agreement.

         14.     As of November 13, 2017,Plaintiff had still not received ally payment from either

 Defendant for Plaintiff's treatment of Patient.

         15.     Therefore, on November 13, 2017, Defendant submitted a "First Level Appeal"

 demanding payment in the amount of $107,000.00, as delineated in the Agreement that Plaintiff

 executed on August 23, 2017.(See, First Level Appeal, attached hereto as Exhibit D.)

         16.    On November 17, 2017, Defendant GM issued payment in the amount of

$5,312,35 for Plaintiff's treatment of Patient.

        17.     On December 4, 2017, Plaintiff submitted a "Second Level Appeal" emphasizing

that the agreed upon reimbursement for the subject treatment was $107,000.00, and demanding

the remaining balance,(See, Second Level Appeal, attached hereto as Exhibit E.)

        18,     For the next several months, Plaintiff corresponded with representatives of each

Defendant, attempting to reconcile the outstanding balance.

        19.     On April 28, 2018, Defendant GHI recouped its prior payment of $5,312.35 by

offsetting a subsequent and unrelated medical claim submitted by Plaintiff.

        20.     On June 26, 2018, Defendant GHI issued a subsequent payment for Plaintiff's

treatment of Patient in the amount of $9,109.35. (See, Exhibit F, attached hereto.)

       21.     As Plaintiff has not received any additional payments, and the sole prior payment

was recouped, the June 26, 2018 payment of $9,109.35 serves as the total payment issued by

Defendants to Plaintifffor the treatment of Patient in this matter.




                                                   4
     Case 1:18-cv-08535-CM Document 28-2 Filed 11/07/18 Page 4 of 23




         22.     As a result of Defendants' breach of the Agreement, a balance of $97,890.65

 remains due and owing.

                                      First Cause of Action
                          (Breach of Contract Against All Defendants)


        23,     Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 22

of the Complaint as though fully set forth herein.

        24.     The Agreement is a valid and binding contract between Plaintiff and Defendants.

        25.     Plaintiff performed all of its obligations under the Agreement.

        26.     Defendants breached the Agreement by failing to pay Plaintiff for the amount due

and owing thereunder.

        27.     Plaintiff has repeatedly demanded that Defendants abide by the terms of the

Agreement, and pay the balance owed in the amount of $97,890.65; however, Defendants have

failed and refused to satisfy their obligations pursuant thereto.

       28.     Plaintiff has incurred, and continues to incur, costs and expenses, including

attorneys' fees, in collecting the sums due under the Agreement.

       29.      As a result, Plaintiff has been damaged in the amount of $97,890.65 representing

the balance due and owing pursuant to the Agreement.




                                                 5
    Case 1:18-cv-08535-CM Document 28-2 Filed 11/07/18 Page 5 of 23




       WHEREFORE,Plaintiff demands judgment against Defendants as follows:

      A.     On the First Cause of Action, against all Defendants, for money damages in an
             a mount to be determined at trial, but in no event less than $97,890.65, together
             with interest thereon; and
      B.     For such other and further relief as the Court may deem just and equitable,
             including the costs, expenses, and attorneys' fees incurred in prosecuting this
             action.




Dated: New York, New York
       August 15, 2018
                                         SCHWARTZSLADKUS
                                         REICH GREENBERG ATLAS LLP
                                         Attorneysfor Plaintiff


                                         By:
                                                Michael Gottlieb
                                                270 Madison Avenue
                                                New York, New York 10016
                                               (212)743-7000




                                           6
Case 1:18-cv-08535-CM Document 28-2 Filed 11/07/18 Page 6 of 23




                EXHIBIT A
              Case 1:18-cv-08535-CM Document 28-2 Filed 11/07/18 Page 7 of 23

07/12/2018 1:07 PM              12013510656                    .> 12127437001                                              D8




                                                                                 NYU Langone Radiology
                                                                                 NYU Lutheran
                     klit Langone                                                150 55th Street, 3rd Floor
                        ,m9(cAt.                                                 Brooklyn, NY 11220-2508
                                                                                 718-630.7



          AmboojDived
                                                                           Nolfhfork

                                                                        Mra:12120401
                                                                        Rat3t7trifF Nadia Persaud
                                                                            MelpWM*
                                                                        Pi Ritmo;917-1160-3010



         Pre*u re(e)                                               Acceetion Numberjoi              Date of Servico
           Afit310 CEREBRAL ARTERY alLATERAL                      13310293                          0123117




         FINDINGS:

        PROCEDURE: Diagnostic cerebral anglogram

        DA'ii OF SERVICE: S/23/2017

        PRE-OPERATIVE DIAGNOSIS/INDICATION: Left high parietal lobar intracranfal hemorrhage

        POST OPERATIVE DIAGNOSIS: Left high parietal lobar intracranlal hemorrhage

        REFERRING PHYSICIAN: Dr. Arcot

        PERFORMING PHYSICIAN/SURGEON:Dr, AmboojIlwari

        ASSISTANT/5: Dr.Sofas

        CONSENT:Informed consent was obtained for the procedure after discussing the potential risks and benefits of the
        procedure. Potential risks such as vascular Injury, vascular occlusion,further stroke,[mac-rankt hemorrhage and even
        death ware discussed. After I answered all their questions they gave their informed consent.

        ANESTHESIA: Monitored Anesthesia Care

       PREOP MEDICATIONS: None

    gaRAK--------11Rti:12120401                                                          et fbrvIce: 5125 I7   Pow:1 of4
               Case 1:18-cv-08535-CM Document 28-2 Filed 11/07/18 Page 8 of 23

07/12/2018 1:07 PM               12013510656                        - 12127137001                                                      11 9




                                                                                      NYU Langone Radiology
                                                                                      NYU Lutheran
                     intjEitittootiti                                                 150 55th Street, 3rd Floor
                         p EptPAL.pENifr!                                             Brooklyn, NY 11220-2508
                                                                                      710-630.7400



         PREP: After the patient was placed under anesthesia, both groins ware prepped and draped In the usual sterile
         fashion, A timeout procedure was documented,the patient's name date of birth and medical record number as well
         BS the procedures to be performed was confirmed by the entire team,after everyone In the room agreed,the
         procedure continued.

        INTRODUCTION:
        5 French mtcropuncture kit was used to obtain access to the right common femoral artery, After preditatation with a 4
        French dilator, a 5 French sheath was Inserted into the right common femoral artery over the 0.35",45 cm J-wire. The
        sheath was then connected to a continuous heparinized saline flush and a right common femoral anglogram obtained
        to ascertain sheath placement.
        Via the sheath a 5French diagnostic catheter was Introduced over a Terumogilde wire, into the abdominal aorta,the
        catheter was than double flushed and subsequently hooked up to a separate continuous heparinized flush system.

        VESSEL SELECTION:
        The diagnostic catheter then was used to select the following vessels with the help of the Glidawire:

        The right common carotid artery were selected, Cervical views followed by intracranial views were obtained. 36223
                                                                                                                     36223
        The left common carotid artery ware selected. Cervical views followed by intracranial views were obtained, 76377
        3-D rotational angiograms ofthe intracranial circulation were also obtained. independent processing of the source
        Images of the 3-O rotational ang(ograms was done an a separate dedicated workstation for reconstruction.These
        reconstructions were then personally reviewed and Interpreted by me. Based off these reconstructions and
        Interpretations, I also obtained focused high definition magnified images of the lesion,

        The right subciavian artery was selected,cervical views were obtained,                                36225,75710
        The right vertebral artery was selected,cervical and intracranial views were obtained                  36226

        DIAGNOSTIC IMAGING FINDINGS:

       Right common carotid artery:
       Right common carotid artery is of good caliber. Right cervical ICA has minimal evidence of atherosclerosis at its origin
       Right Internal carotid artery is of good caliber. Right ophthalmic artery and anterior choroldal artery are visualized.
       Right posterior communicating artery is visualized. Right MCA and its branches ore visualized. Right ACA and Its
       branches are visualized. Capillary filling and venous drainage is normal.
       There is no evidence of any intracranial/extracranial dural AV fistulas or AV malformations on these images.

       Left common carotid artery:
       Left common carotid artery has a good caliber. Left cervical ICA has minimal evidence of atherosclerosis at its origin.
       Intracranially, left (CA is of good caliber, Left ophthalmic artery and anterior choroicial artery are visualized. Left feta!
       posterior cerebral artery is visualized. Left MCA and Its branches are visualized. Left ACA and its branches are
       visualized. Capillary filling and venous drainage is normal
       Left ECA and its branches are visualized.
                                               M RH:/2120401       iliggeRAW
                                                                           - Date a? Sariloa: 5/29A1               Pona:2 of 4
                  Case 1:18-cv-08535-CM Document 28-2 Filed 11/07/18 Page 9 of 23

CD 07/12/2018 1:07 PM              12013510656                        -) 12127437001                                                  n 10




                                                                                        NYU Langone Nadlotogy
                                                                                        NYU Lutheran
                                Wittlent                                                160 65th Street, 3rd Floor
                                EgIEAL   EfmF:!                                         Brooklyn, NY 11220.26GB
                                                                                        718-630-7400



            There is no evidence of any intracranialiextracraniat dural AV fistulas or AV malformations cm these Images.

            3.dimensional rotational angiographic imaging of the left ICA:
            There is no evidence of any aneurysms in this distribution

            Right subciavlan artery:
            Right subdavian artery is of good caliber. flight vertebral artery has no evident()of atherosclerosis at Its origin

            Right vertebral artery:
            Right vertebral artery Is the dominant vertebral artery. Right PICA is visualized, Bilateral AICA are visualized. Bilateral
            SCA and Right PCA are visualized. Left RCA is hypoplastic. Capillary filling and venous drainage is normal.
            There is no evidence of any intracrantal/extracranial dural AV fistulas or AV malformations on these images.

           Right common femoral artery:                                                                                          36245
           Right common femoral artery is visualized, The puncture site is in the mid common femora/ artery proximal to Its 7573g
           bifurcation, Both the superfidal as well as the deep femoral artery are visualized with anterogracte flow. There Is no
           evidence of any dissection or occlusion proximally or distally to the site of puncture.

           HEMOSTASIS:The diagnostic catheter and glide wire were completely removed. A S French Mynx was deployed
           through the shortsheath to achieve hemostasis,

           COMPLICATIONS: The patient tolerated the procedure well.There were no complications during the procedure.

           FLUOROSCOPY TIME:
           APJ.,8.9 min
           Lateraie. 1.6 min

           Impression: No evidence of AVM,dAVF or aneurysms or cortical venous thrombosis

           I NTRAOPERATIVE MEDICATIONS:
           Pre-op Antibiotics

          MATERIALS UTILIZED:
          5 French, 10 cm Pinnacle short sheath
          S French, 100 cm diagnostic catheter: Davis
          0.35" Terumo Glidewire, 150 cm
          5 French Mynx

          If you have any questions regarding this procedure or regarding the patient please do not hesitate to contact me at
          718.6806756,


                                                  VIRN:12120401       allanda---Dato of RsrvIce: N23/17               Papa:3 of 4
                Case 1:18-cv-08535-CM Document 28-2 Filed 11/07/18 Page 10 of 23

0 07/142018 1:07 PM              12013510656                      -> 12127437001                                                11 11




                                                                                   NYU Langone Radiology
                                                                                   NYU Lutheran
                        MAI Ointialle                                              150 65th Street, 3rd Floor
                          ,tI;Ep WM.pENTER                                         Brooklyn, NY11220-2508
                                                                                   718-630.7400




           Sincerely,



           AmboojIlwarl, MD
           Interventional Si Vascular Neurology
           Lutheran Medical Center

           I personally reviewed the Images and agree with this report. Final Report: Dictated by and Signed by Attending
           Amboo)Tiwarf MD 5t24/2017 3:10 PM




                                               MR4: X2120401      WhillAitintfi3      DZIii,of Eis Nice: 5/23/17   PssiD;40{4
Case 1:18-cv-08535-CM Document 28-2 Filed 11/07/18 Page 11 of 23




                 EXHIBIT B
                                    Case 1:18-cv-08535-CM Document 28-2 Filed 11/07/18 Page 12 of 23

O 07/12/2018 1:02 PM                                                          12013510656                                                                 ->12127437001


                                                                                                                                                                            HIP - HEALTH INSURANCE PLAN OF GREATER NEW YO
                                                                                                                                                                            PO BOX 2845
          HEALTH INSURANCE CLAIM FORM                                                                                                                                       NEW YORK, NY 10116
           wpriovh-o tn.tualonni fitwOrkt,ICt AmtCOMMITTEE(Ni./CC) OP(2
                                                                                                                                                                                                                                                                                            ,,,,..,
         j    T1P1c
              1. m7;010APE                    tgoicAlo                  T      ARE                        G"AP                                                                      oilipn le, INSUFIED'8 W., NUMBER                                                (For Prolem‘ VI 1160 1)

         C      lIctritioxvo 0)             AgN-AcAii ,,)      n 00,00.0„ -],,,f                              "
                                                                                                           rinNv Mr)
                                                                                                                                   PENnpuo4
                                                                                                                                   rat)    i
                                                                                                                                                               tiEVt'AAto
                                                                                                                                                               pai9     [J pot)                    19063168
           2.Pithrtea NAME rout Nuno, Fin ?Imo, PAK1.1101A81,11)                                                     3.                                                  SEX                    4,iNwnron NNAE a.,,st t4,,,,, rust NR,,,,, MkIale 18812.8
                                                                                                                                '
                                                                                                                          PVI Vf5till "
                                                                                                                                      1 DA
                                                                                                                                         Y:1r8
             9431=to Noe                                                                                                    Oif ffigffi                         AT     l            r f:          Sgtte= Noe
          5.PATIENT'S ADDRESS (No.. Slreel)                                                                          a,PATIENT flEIATIONSffir TO INSURED                                        7, INSURER'S ADDRESS TN-)., Si,o-citi

                                                                                                                           Soil?'spomon +2-,TWE                              Oiltu                bititna:MMANateMM
                                                                                                                                                                                                               --...                                            .----...—
          CITY                                                                                          STATE 0. RESERVED FOR NuCC USE                                                          CITY                                                                                     STATE
                  54          .                        ,                                               ca&s                                                                                       sfig,L,r--zirez
          /JP CODE.                                        IsT,CAlioNf (InH,p13 Nee C./0                                                                                                        VP CODE                                        TELEPHONE an.chnTo Aron Cato)
                                                                                                                                                                                                 a,t ur
            4ggala                         tAftif                           ,                                                                                                                                                                    b3
                                                                                                                                                                                                                                                  /4,AWPZEQP
          S.01 FIEFI INSURED'S NAME Tlo3t Itt,Jm,['Its! NA t,I.G;(<A11 P),,t107                                      III. IS PATIENT'S CONDITION nruoto to:                                     I I. INSUREIL'SPOTIOY anovP OR FECA NUMBER


        (1. OTHER INSURED'S PUUCY on GROUP MATER                                                                      a. EMLOYMENT?(COIera or Pro)fokm)                                        ,,_ vistmiRis DATE OF SIFF41                                                 SEX

                                                                                                                                                YES           CND                                          06 +1 061 1966                                          M
          b, RESEW/EL) FOR NUCC USE                                                                                  b. AUTO ACCIDETIll                                                        b. OTHER CLAIM ID (C.61,1,0rteled by NUCC)
                                                                                                                                                                        PLACE Plate)
                                                                                                                                     015                               NO
                                                                                                                                L ]                                       I      I
         c.nr.scnvEo FOR 1(0CC USE                                                                                    . OTHER AC,CfOttftl                                                      c.INSURANCE PLAN NAME OR PROGRAM NAME
                                                                                                                                               YES            W tio
                                                                                                                                                                                                 HIP - Health Insurance Plan of Gret
         d.INSURANCE PLAN NAME OR pnoonAm NAME                                                                      lad. CLAIM CODES(DOS')                  ltd by NUCC)                       cl.i THERE ANOTHER HEALTH BENEFIT RAM

                                                                                                                                                                                                    I — YES                     NO       .1/yo.,,cayk4o Oorns 9,9? OA]Pd.
                                                                                                                                                                                               13, INSURED'S OR AUTHORIZED PERSON'S 9IGNATILIRE 1 autbociu1
                                    READ BACK OF FORM BETOF1E COMPLETING A SIGNING THIS FORM.
         1 2. PATIENT'S OR Aufi muzzo PERSON'S SIGNATURE, I vilborIzoth4 t010N.S9 ol any 81W-sal or Ow Information no-.74-mr..ry                                                                   Petof modoll t ef-rt9 to t.t,43 Undeut ail phyli-cwr Or supptIer Its
              to pocoss TNT 081Ar. I a%,,orcrcw.t-st parnwl of Irrodr.me.n1 beniftv eiLlnx to rilyseEr or to thop2wLy otto 8ctflplt aaskinapeN                                                     sonicos cioscAb8412.00).Y.
              beIow,

             SIGNED                                                                                                             DATE                                                                         SIGNE()
        T i. DATE OF CURRENT I LLNESS. INJURY, cu PREBNAN(..;Y (11.SP):                                      IS. OTHER DATE                                                                            III. RATIO PATIENT UNABLE TO WOOS IN CURRENT acct.rmisoN
           MT.1 1 OD ) VT         QuAL i                                                                     SAL,                                 /AM i DD i                         Ye'                           FAM 1 OD I     TV              MM I ODi     TY
                                                                                                                          ;                               I                                                            ;     iI
                    l                                                                                                                                                                                        Mom                            to        1 .____,
        I?. NAME OF REFERRING PROVIDER OR OTHER SOURCE                                                    TIP 1 -.14   ,o'kz,..V.I.A?:.-1.-1v                                  )..--A.iit'yi ‘'..1,4/ 18 HOSPITALIZATION DATES RELATED TO C1141011'SERVICES
           _L.
                                                                                                         . .,-...LJ-iL- .i :),'.',4-:',:.?-2, ,, i , -., :-:. .- :-.-: ,.,:t-,:‘,a,--,.,:s•T-4A,.-.-.. .           /AM i DO 1     TY             NIl 1 OD 1    Y'Y
                                                                                                          1 H. NPI                                                                                           FROM 061 21 : 17                To       1     1
                                                                                                                                                                                                                                                           j
        18, AODITIO-N.AL CLAIM INFORMATION (Do 4I881(o4 to/ NUCC)                                                                                                                                     20, OUTSIDE. Lail                     .$ CRATIGES


       21. DIAGNOSIS On NATURE OP ILLNESS OR INJURY 1-10410 A.L. To mtt.,TAAL-RIR?,(14 D
                                                                                                                                                                                                    P1
                                                                                                                                                                                                     ,rE3               — NO 1

                                                                                                                                                   (Cl)ktd.i 0 i                            :a_ AESUI11419Mil
                                                                                                                                                                                                CODE                                 1     ORIGINAL nu'. Ho,
        ,1161.8                                             a1                                              C, )                                           ar
                                                                                                                                                                                            73 PRIDF1 AUTHOTtRLATION NUMBER
           E. t      -                                     F, 1___..                                       al                                              14 L...,,       ,
                     I L____                                J. I                                   , K(                                        L. t
             14. A.           DATE(S) OF SERVICE                          0.            C,       D.PnomunEs.SCRVIcES, on SUPPLIES                          1.                         1,                  o,         H.                         J.
                          Iwo                        To             PLICEO;                                                                                                                             ANYS tTio7
                                                                                                    iS742.114 Unusual ClYt-i.enmalm,x)                 DIADNOSIS                                                                       HE hDF,PING
             141,1        DO            YY MM       DO          YY ,             I    EMIG       CPT/HCPD6        ,,
                                                                                                                  j                  4w,,,,,,R,,,:,     P011
                                                                                                                                                           ,1TER         .  , },_ p1-1.AILGE,S ,         r
                                                                                                                                                                                                         Ti
                                                                                                                                                                                                        1LT        V,
                                                                                                                                                                                                                   , .             5nova.)501, #

      .r.,.
          -.. ::-. -3,N!1
                   * - . 77, t-c, I1?-•
                                             .t . 4  -, -r
                                                        410         ,2,-
                                                                     -,   -- ,--y: ,  -._4\:A.,-,,A ,,,,'.-.         1.,,K '-,-;i-W   , ,, '.-r40-giaqt      ,..,
                                                                                                                                                                . .   .- .a.,'
 1                                              --,,v)-;,, ,, ,I, ,  .-?,-f,,..-t-,-,t-,),.-. -1&>.-),, ..3.e...-      " :--,•:).., 1,-,.--,i...,i,,
                                                                                                                                                   , Gr.:,..:•-.,                 `
                                                                                                                                                                                  1 6.N  c,,,
                                                                                                                                                                , ,,,..K.i7;,-,-.*,,- ...--2     ,...
                                                                                                                                                                                            MMA*4-zVI"-
                                                                                                                                                                                                      . .,,, ,,,,,,$-,4 -,.. --,4• •.....- ,
                                                                                                                                                                                                                        ,fi'. W--,r4       ,
                                                                                                                                                                                                                                           ,- ,k.,
                                                                                                                                                                                                                                           ,-- ,-,
                                                                                                                                                                                                                                                 -:.••-)-.,,-,11_,
                                                                                                                                                                                                                                                                 -.*g.
                                                                                                                                                                                                                                                               -,-  ••                                         a
     051              ;,17_ 05i 23r 17 21 X % 36226 ir
                                      .A...,,,, „ ,_,
                                                                                                                                   1 , ,                                   a -f;.- 32000j 00                                                     nal 16091987 /9
 :.J.,--1)s' ..,-E.-t MAFT,..,o41
 :‘N)q,%.:,;,%.,:,5-)...;F:.'s„..v)-,-..-...1,-,.yft-,IAi.)).-,6---4)3*1),\-;
2 051 231 17 051 23) 17 21 X '?A 36225 P 591 1 I
                                             ,,
                                             , ..;:,:c ,.
                                                        ,:',
                                                           -
                                                           . .-:::. .,?.:,,,, vti
                                                                                 •,
                                                                                     'st    ..„,
                                                                                             .        ...,,.,,,,,,,r.„11y,,„,,i,„,,,„)..,._„,c„. 2.,„:, 3, ,,,,...„.„,... .„.„, ,.„. .„. . , ,. „ . , .., __“..,,....„„,,,,.,.,,,_,..,,,,.,
                                                                           . ,,, 7,...,,,, ,,,,,,,,,,, ,,....,,, .,,,,,,---, ,....-.-,,,'r7'.
                                                                                   .,p- y4r.i.,-1,?::Af--)..A-
                                                                                                         ,- ..);.)).?
                                                                                                                  '  ,-,•'-',-- ,••••V- i.'      ,,1•'
                                                                                                                                                     -,         ;..k.,1,'.•,, ,,,,,L-----,,, ,4- ,I?:
                                                                                                                                                      • ,-4;•1:'A),..,;3 :--r_)%,$,. .-1': -------w-,,-,
                                                                                                                                                                           a       i          32000100
                                                                                                                                                                                                         ),
                                                                                                                                                                                                           :',.541. -;'
                                                                                                                                                                                                           1 '6) ,-V
                                                                                                                                                                                                                   ,•
                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                    :
                                                                                                                                                                                                                      ,, '.. j0,i,
                                                                                                                                                                                                                          -c .-
                                                                                                                                                                                                                              - --
                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                   .... ",,-; . i,t,
                                                                                                                                                                                                                                  4-  '
                                                                                                                                                                                                                                      -   -.    a•--
                                                                                                                                                                                                                                                 trPI
                                                                                                                                                                                                                                                            ,    IP.,,r;,,

                                                                                                                                                                                                                                                              1609198779
                                                                                                                                                                                                                                                                          ,Vc.':-.2,--,
                                                                                                                                                                                                                                                                                      '-`,11:-<qT.:'-:'-tY01
                                                                                                                                                                                                                                                    s -5 -T).)....1• ,,,,),-p,-,--.-F.;•:v. )ci,    f, a)4-

 gp.,),..,--0,`,Vp' AANA/36.V              •  .
                                              - .  )                                                              l'             )            I            I


3 ogr,3"'IL I'il-bif .3:'17,..,'1::•                                    ,ON:t.s-10:Q.0,)g7:
                                                                     "ii.     TY        :42 36223AC -50 1 .59[ '
                                                                                                                   '  ,- WalV..,„'es2UE.*Fi0
                                                                                                                                                          i
                                                                                                                                                              -4 .1.R.AX4fieg).C2)-WW-Mkt.kR,
                                                                                                                                                                           a       l_fr    .  64.  0 0bi       doi                ij
                                                                                                                                                                                                                                            ,-_ '
                                                                                                                                                                                                                                                --"-`iiv" -%,1..
                                                                                                                                                                                                                                                 tirr
                                                                                                                                                                                                                                                               ,• -Aktee.'4,314,42
                                                                                                                                                                                                                                                              1i09198779
  ,i.*A'',
           .1 „ ,,,,N,         _ ,, , 3          ___„, _ ,,,..,., ,   ‘„ „,,. ,,-,,,__,,t, ,,,,,,  ,,,,,,;,, ,
                                                                                                             ,,;,:
                                                                                                                 :i i,,r. ,, ,o.,„!,,           „,,,,,,k,',,,,, :,..e,o.,il),, ,,- .,,,:,,,,,,,:,,,.4 ,,-e>, ,,,,P;)„..,,,,r ,,,-.;-,,vr:3,
                                                                                                                                    ,;;;,-,,,p0,,,,-.,                                                                                                    4,,,,,,,       -,-,,,:) .,- .,,,        --:,
                    ,:,;,,!,,,' ?
                                - jkq4*
                                      .ri,\
                                          ,
                                          ,M,g
                                          )
                                          `,  ,v,-
                                                :,,„,gcsit.,,-__                     .4,40:,.;=:-swif,:4
                                                                                                       -                  1f,;,1        -5,4siA,L,...`,„;-_V-Al /vw;
4       O Iiirii. 5i'-2Y1 3.ir,
                16'.           - 1Yllt.-                       36245'         g91 - I . 1 J a IT                                          51.25,    1 0ot
                                                                                                                                                                   ,-',
                                                                                                                                                                   ;
                                                                                                                                                                    1
                                                                                                                                                                     - ''S,,F1-w:,-14' ;'":1-1,1,X,N,V..0,M;'
                                                                                                                                                                        ,                                   , t1,1r2,„ki: LIzsil --,4,:i
                                                                                                                                                                                                                                                          1609198779
                                                                                                                                                                                                                                                                           c'-`-;',
                                                                                                                                                                                                                                                                                  XLeP:i%'
                                                                                                                                                                                                                                                                                        '4--
                                                                                                                                                                                                                                                                                           1,g-
                                                                                                                                                                                                                                                                                              ,

     7_,T:,-4r,,o„T
                 ,? y-.4,,,,rgqti,I,vqd.x,,,,,iwAo-g„„apw,o,,,ew.m.Nq.,,Ati ggo.pgdd4.,okoewzove,yk
                            ,m1„'
 j. 'rq,-lxv,,igit•,?;1.-s..,    - . ..,-51-•;..-.),,,,L,,,
                                .,4,,.                    t w,r, . •41-,-.7:-,v,NT-- .c ,-._.. .- , .;••-••:.,,i4..c,-,;.,:,,,,,,..,:.,:,,
                                                                                                                                        ,    ..i:,.
                                                                                                                                                  ;  ,,,,, ..,-.4,,s
                                                                                                                                                                  , -,-,
                                                                                                                                                                                                                                                   "11
                                                                                                                                                                                                                                                        ,e.:
                                                                                                                                                                                                                                                           , !,0Wftg7VAMW
                                                                                                                                                                                                                                                   ;P •I.,.1,,viv-:.„--,-
                                                                                                                                                                                                                                                                        4!,;:-.4-4-...-..,..., ..),
5 05i 231 17J 05t231 171' 21 113 75736 , 261 59i. , t                                                         a               , 1250100                                                                                                             101 1609198779
6;
 odtiArvvomni,AgpeomyKowoAoyzomwQklrJv
                     .
  05, 23, 171 051 231 171 21 Y ,YF. 75710* 26 1 59 ; 1 a
                                                         ,1,
                                                           4,-. ,,,.owava4--,:o ',Ri3OWAwv-
                                                                  23111 '17
                                                                                    ,„„.„.. _,..... -„, ,W
                                                                               NTPI 1609198779
                                                                                                         ... i
             ,           .                                             —
     25. FEDERAL TAX I.0, NUMSER                                 &St? EN                28, PATIENT'S ACCOUNT NO.                            21.4.
                                                                                                                                                 coglesia tt(iati-2                        28. TOTAL CHARGE                           29. AMOUNT PAM                     30. Rso-d Tor NUCCI,Rt
                                                                                                                                                                                                                           ,                             ,           ,
        461672913                                                OW                       065702057988500                                      1
                                                                                                                                               ,:, yrs                  no                 s      136696'77 $                                      -,.. ,            ,1
      31, mr,,,A-ronE or pnysicinn OfI SUPPLIER                                        32. SERVICE FACAITY LOCATION INFORMATION                                                           53,tillilW3 PCIOVIDET111510 A PH *                         t 201) 381-1957
          ITICLUONG DEGREES OR CREDENTIALS
         8 cofbty that the $TaNr801/s or) the romso                                     Lutheran Medical Cantor INPT                                              •                        Jetfroy Farkas MD, !AC                                    OM intezvuntio
         orply to IN/ MI Anri RV nindb A p4,1 IhCitol,)                                 150 55th Straot                                                                                    43 Woatminater Avenue
      A. Tivari                                                                         Brooklyn, NY 11220                                                                                 Bergenfield, N J 07621
                                                           04/23/2018                  . 1609198779
     SIONED                                                 DATE
                                                                                                                                klyil,A,'-j-W. 4. 1 A`
                                                                                                                                 :, " 'i,,.,; ,f-4.,,
                                                                                                                                                       , Iq'
                                                                                                                                                     -- V=
                                                                                                                                                        'L- ,
                                                                                                                                                            L.-i•40-,
                                                                                                                                                                    :4'4
                                                                                                                                                                     ..:,.. ,.,1.        '''    111,.....;................:4
                                                                                                                                                                                                                29                          1-,
                                                                                                                                                                                                                                              1
                                                                                                                                                                                                                                              -1
    NUCC nstruction MIUiUO) AvalLabro al; www,nucc,org                                                                                                                                           APPROVED OM B-00313-1107 P01114 - —MOD (02-1P)
Case 1:18-cv-08535-CM Document 28-2 Filed 11/07/18 Page 13 of 23
Case 1:18-cv-08535-CM Document 28-2 Filed 11/07/18 Page 14 of 23
Case 1:18-cv-08535-CM Document 28-2 Filed 11/07/18 Page 15 of 23
Case 1:18-cv-08535-CM Document 28-2 Filed 11/07/18 Page 16 of 23
Case 1:18-cv-08535-CM Document 28-2 Filed 11/07/18 Page 17 of 23
Case 1:18-cv-08535-CM Document 28-2 Filed 11/07/18 Page 18 of 23
Case 1:18-cv-08535-CM Document 28-2 Filed 11/07/18 Page 19 of 23




                 EXHIBIT E
                 Case 1:18-cv-08535-CM Document 28-2 Filed 11/07/18 Page 20 of 23

O 07/12/2018 1:07 PM                 12013510656                               >12127137001                                                            13 26

                                                                                                                                                       °

                                                a -dz
                       INTERVENTIONAL
                                  Jeffrey Farkas MD, LLC
                       ASSOCIATES DBA Interventional Neuro Associates
               interventional Neuro
               Associates                        HIP
               43 Westminster Avenue             Atm: Appeals
               Bergenfield, NJ 07621             P.O. fiox 2844
               Tel: 201-307-1957                 New York, NY 101 16
               Fax; 201-307-1036                                                                                                December 4,2017



                                                                second Level Appeal
                       Member Name:                                               Date of Service:                 05/23/2017
                       Member XD:               19063160                          Claim ID:                        ao3.7203.743.688o3
                       Date of Birth:          10,41144A6
                       Member Address:          tivioit*iga            d          Total Claim Amount:              $117,386,77
                                             Crtaii
                                             OICSSAWMPtAtVgqi)

                  A review of this file indicates that the above captioned matters were unpaid and/or underpaid. Please review
                  your claim reimbursement determination and Issue the unpaid andloninderpaid iplanceimmegiiately,
                      On 09/13/2017 we signed an agreement to accept $107,000.00 as payment In full for date of service
                 05/23/2017.We agreed to accept this amount provided the payment is released within 4 business days. The
                 payment Is now two months late and needs to pay Immediately with Interest.

                    Since this was a contracted agreement, at this point it Is outside the realm of the state arbitration system
                 and we will be giving this case over to our legal team for litigation if the signed settlement Is not honored with
                 the interest payment for late payment.

                 Please review and remitthe remaining balance of#97,974.00 Immediately.
                  In furtherance of its requestfor benefits on behalfofthe patient named In this appeal, Jeffrey Farkas MD,
                  LLC, FORMALLY REQUESTS that you provide the following documents for the member immediately:
                   • The name, address and contactinformation ofany other party of interest including but not limited to th Plan Administrator
                      and named or unnamed fiduciaries, CialmsAdministra tor, Third-Party Administrator, additional Insurance Companies
                      Involved in the claims process, and any other entRies Involved in the claims process;
                   • A true and exact copy of the applicable Health Insurance Poky,Summary Plan Desctiption, and Plan far the time period at
                     Issue;
                   • The Plan Name,Plan Sponsor(including Its name and address for service oflegal process);
                   • The specific reason(s)for your denlala the full amount of the claim submitted;
                   • Reference to the specific Plan provisions on which your determination was based;
                   • A description of any additional material or Information necessary for the claimant to perfect the claim and en explanation of
                     why such material or Information Is necessary;
                   • The methodology by which you computed the Usual and Customary Rate, including copies of ail specific rules, guidelines,
                     protocols, or other sin!ifar criteria on which you relied fn making this benefit determination;
                   • Ifthe adverse benefit determination is based on a medical necessity or experimental treatment or similar exclusion or limit, an

                     explanation of the scientific or clinicaljudgment for the determination,applying the terms ofthe Wert to the claimant's
                     medical circumstances;
                   • Copies of representative documents(with private Information redacted to comply with privacy laws)showing payments made
                     by the Plan to this healthcare ptavIder and slmllarhealthcare providersfor comparable services as an In-network service;



             JEFFREY FARKAS, MD       KARTFIIKEYAN ARCOT, MD          Arrh300i TIWARI, MD,         DAVID TURKEL-PAT:01MA,        JEREMY 1.1FF, MD
                                                                              MPH                           MD
                 Case 1:18-cv-08535-CM Document 28-2 Filed 11/07/18 Page 21 of 23

G 07/12/2018 1:07 PM                  12013510656                               4 12127437001                                                               27
                                                                                                                                                   (AM 1 47)




                       • Copies of representative documents(with private In                   redacted to comply volth privacy kiwi)showing payments made
                           by the Pion to this hea titian,'provider a n d similar healthcare providersforcomparable so-Tykes as an outofnetwork service;
                       • The no me ofthe publication, database, docermettadon,Medicare guidettno$ etc,ofauJ documents and databases wcztin
                          computing the Usualend Customary Rote,and co$ ofalJ such docuiturtsi
                       • Provide copiesofany end oil algorithm,formula, procedure erfee scheciulo melt°derive the customaryand reasonable
                          rehnbursamentrote in this matter;
                       • Copies or any and all documentation,LAduanD but not limited to manuals,statutes,rules,regulotlank boasand/or intlustry
                          standanis vitilds refer to, relied oratory/4e rotate tn the computation of minters:wentkrthe cleW ofseavice In question,
                       • Thls request for documents is pursuantto United States DepartmentofLabor regulationg requirinD Plans to makedistiosure
                          ofits claims procedures. See sp C.P.R. 2.560„5og-s. ThePion la required to provide this requested documentation upon
                          request and free ofcharge.
                       • This request aim comports with U,S.Departmentaltabor regulationsthatprovkie,lel Plan'schains procedures may not
                         preclude nn nuttilvtied rep resentotive(tncliging a Watteerie provider)from acting on behalf's:4o Claintent.,.`? Asthe
                         afothorludreprostotattve offefFrey Farkas MD,LLC,the Plank reguftwibyiew to provide ell docurnortetion to09
                         fOrthWfiiI,

                  Kindly note,en Ortfdlieflimriefidary may fie suit agafraa Plan Administrator whofailsto comply with the
                  enrollee's/beneficiary's requestfor documentation purporting to support the Plan's benefitdeterminations.
                  Section 5o2(a)(1)(A)ofERISA and its implementing regulations require the Plan Administrator to provide
                  these documents upon requestto the enroilee/henefidery no more than thirty(30)days after such request
                  has been made, The Man Admintstratoy may be held liable for opt*smo.00 per dayfor each day he/she
                  falls to provide this required disclosure ofdocumentation to the enrollealeneficiary. As setforth above,
                  this is a formal requestfor disclosure ofdoctiments pursuantto i'mpartment ofLehorregutations,forthe
                  purpose ofena bilng usto evaluate whetherthe Plan has property exercised its discretion in Its benefit
                  determination,
                  Ifthis appeal requires additional documentation pursuant to the member's plan or policy, kindly advise the
                  undersigned via letter orfacsimile.
                  Thank you for your prompt response to this request.




            JEFFREY FARKAS, MD      1 KA-Minya ASCOT, MD I             NATIO-airman MD,             DAVto TURKEL-PARRELIA,        JEREMY JIFF, MD
                                                                               MPH                            MD
Case 1:18-cv-08535-CM Document 28-2 Filed 11/07/18 Page 22 of 23




                 EXHIBIT F
                     Case 1:18-cv-08535-CM Document 28-2 Filed 11/07/18 Page 23 of 23

    07/1,?/20113 1:07 PM               12013510656                                      12127437001                                                          D 40


                                     HIP HOMO) Plan or Now York
                                     PO Box 2814
                               ‘5)   New York, NY 10116-201
             an EmbtemHoalth company                                                           Facility Claims
                                                                                               Payment Report
                                                                                              06/26/2018

                                                                                              Provider      JEFFREY FARKAS Mn 1.1.e
                                                                                              Remitil       20181771005'72
              1110016110poh/M01141011101Inu1I1lapOd1                                          TIN           XXXXX1913 000
              J EFFREY FARKAS MD LLC                                       11
              43 WESTMINSTER AVE                                                              Please be sure to use your ten-stigit NPI number in 811 chu m
              BERGENFIELD, NJ EI76U-391D                                                      submissions, us required by toderol law, to ensure =mute
                                                                                              and timely processing of your claims, For more information,
                                                                                              visit the 11mble111Flottilit Wobsite at smiv.enthlentheallIt.com


                                                          CHECK ENCLOSED

                                          • -

      Arnow we paid toward ihéso dorms                                                                                                           9,109:35

      Cheek Nudity                                     57229810
      ChM;dote                                        002612018


                                           This remittance advice associated to this cheek
                                          has been sent to you, or your billing agent, in nn
                                            electronic format. If you have any questions,
                                         please contact EDI rdelpdesk line at 212-615.4362.




        -•
1    non saoutitT? vunposa,T116 PACtl OF THIS 00001111MT OONTAIN    03 A a f.,U 0A0XOPOOND ANO MICrIOPHIN7IN4 IN TFIg HOHOEH                                        ii
                                      !HP Itro1111.11im or Nov York              Remit: 20,18177100572                    6243
                                       PO•Ilu,%:2h1.4 •                          PAYCo; NXXXX2,913,000
(4)'                                  WoY'YorhiNle- 01164814                     ChoCk Nunik on S7.49.810
                                      CUSTONWRSEliVIM 1.136644741717- orrtoNi/i
                                      1'11.014:S5IONM,CARE,ACCOUNT               Cheek Date: 060_6/2018
                        „      _
(Y)This amount; Nine Thousand One Hundred Nine & 35/100 Dullurs                                                                            **59,109.35
                                                                                                             Void Ir nol      within 6 monllis
L
 C)Pay in.the      KilTRUY.VAII.KAS MD MX
(\i                43,1'VEIS1'MINSTER AVI!,
    order of:
                   13PItG13ikiFItil.17, 07621,,1913
             UNDER PROTEST WITH FULL                              1INY Atrilon Trtto or Ilciiirorc
                                                                  Wilfritroott,
              RESERVATION OF RIGHTS.                                                                               AuIllorizcd Signolurt
                                                                                                                                                       -

                     00 NpT cAstt IF WATOIMAtitt /0 NOT nRuatJT ON'HIE flavvnsu Me OF VHS ootnmur H01,0 ATAN.ANot..410
                           01 5? NB 1011' I:0 3 1 100 3 5 It: 0 3009 ?1:34800
